DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weigl et al. (DE19922870, cited in IDS, with reference to translation) in view of Schechner et al. (U.S. PGPub 2013/0180110, previously cited but no relied upon) and Hocker (U.S. PGPub 2017/0266876).
Claim 1: Weigl discloses a process for producing a molded product (e.g. a dental restoration - paragraph 1), comprising the following steps: a) providing a blank (framework - paragraph 36); b) machine-processing the blank using a subtractive method to obtain a framework structure (grinding the framework - Id.); c) machine-applying (via nozzle 20 of coating unit 5) a coating to the framework structure obtained in step b) (paragraph 37) to obtain a raw molded product; d) curing (e.g. sintering - paragraph 42) the coating; e) machine-processing the coating using the subtractive method (grinding - Id.) to obtain a desired molded product (removing excess of the layer by NC machine - paragraphs 25 and 37).
Weigl mentions the use of sintering but not necessarily wherein the curing is affected by polymerization, drying, cooling, pressure and/or irradiation. However, Schechner et al. teaches a similar method wherein a coating is cured by sintering associated with drying, including at “low temperature” (paragraphs 15, 64). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cured the sintered coating of Weigl in part by drying and/or cooling, for example, as part of a known sintering process for a similar purpose as taught by Schechner et al.
While it is understood that the coating material, applied via nozzle 20, must be supplied from somewhere, Weigl does not disclose a device having an automated cartridge changer. However, Hocker teaches a device used for applying material via a nozzle in an additive process comprising an automated cartridge changer (paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an automated cartridge changer in the method of Weigl so that tool or material changes can be made quickly and seamlessly during a build process (paragraph 42).
Claim 2: Referring again to Weigl, said process includes further steps of applying one or more further coatings by repeating steps c) to e) for each of the coatings (e.g. a corrective coating process may be repeated - paragraph 37). 
Claim 3: Said process is performed by an automated method (paragraph 17).
Claim 4: Said molded product is a dental restoration (paragraph 1). 
Claims 5 and 6: Said blank and coating comprise one or more materials selected from the group consisting of ceramic materials, polymer-based materials and metallic materials, as well as mixtures thereof (paragraphs 26 and 36).
Claim 7: The material of the blank and the material of the coating are different materials (different lists of materials are cited for the blank and coatings as cited above, suggesting that they may be made from different materials). 
Claim 8: Said subtractive method is selected from the group consisting of milling, grinding, laser ablation, and water jet cutting (e.g. grinding - paragraph 36). 
Claims 9 and 15: Said application of the coating is effected by means of additive methods, and specifically by extrusion, spraying, vapor deposition, deposition, infiltration, and/or immersion coating (paragraph 39-40). 
Claim 12: Weigl and Hocker effectively teach use of a blank comprising a ceramic material, polymer-based material, and/or metallic material in a process according to claim 1 (essentially as cited for claim 5 above). 
Claim 13: Weigl and Hocker effectively teach use of a coating material comprising a ceramic material, polymer-based material, and/or metallic material in a process according to claim 1 (essentially as cited for claim 6 above). 

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
First, the Office Action states that Weigl et al. discloses step (d) of the present invention, namely curing the coating. Specifically, the Office Action suggests that “consolidation” as used in Weigl et al. is the same as “curing” required by the present invention. However, Applicant submits that Weigl et al. merely discloses that “[a] consolidation of the layer of filaments is possible through a subsequent heat treatment.” Weigl et al., line 491. In sharp contrast, the present invention comprises a curing step, not a consolidation of filaments by mere application of heat. Nevertheless, in order to expedite the prosecution of this application, Applicant has amended claim 1 to recite part of the limitation of claim 10, namely that the curing of the coating is effected by polymerization, drying, cooling, pressure and/or irradiation. Notably, Weigl et al., which is limited to “consolidation” by heat, not curing as required by the amended claim 1, fails to disclose the “curing” step (d) of the present invention. Thus, Weigl et al. fails to render claim 1 obvious.
Applicant’s original disclosure considers sintering, among other techniques, as a curing process. The term “consolidation” is often associated with sintering. The examiner has clarified this position by citing paragraph 42 describing the sintering process of Weigl. Applicant’s amendments merely omit “sintering” from the list of various curing options for the coating. However, the examiner has cited Schechner et al. to show that drying, and even cooling, may also be associated with sintering for similar purposes. Furthermore, the examiner is generally unconvinced that listing particular known curing techniques sufficiently distinguishes the claimed invention from the prior art given the method is otherwise substantially the same. One of ordinary skill is more than able to choose a known curing technique appropriate to the particular material of the coating, of which Weigl lists several.
Next, the Examiner acknowledges that Weigl et al. further fails to contemplate an automated cartridge changer and cites Hocker for this limitation. First, one skilled in the art would not look to Hocker because it is not relevant in the field of dental applications of the present invention. Markedly, Hocker is devoid of any reference to such application and, in turn, one skilled on the art would not seek out Hocker.
Even if one skilled in the art would have fortuitously found Weiql et al. despite it being unrelated to a dental field of the present invention, Hocker fails to render the present invention obvious because Hocker is limited to processes where layer after layer are applied. In sharp contrast, Hocker does not contemplate any such processes where a layer would be applied and removed as needed to obtain a desired molded product, such as in the present invention. Further, Hocker also fails to disclose a curing step as required by the amended claim 1. Therefore, Hocker fails to cure the deficiencies of Weiql et al. because it is deficient as to both the combined action of adding and removing layers to obtain a desired molded product as well as the curing step effectuated by effected by polymerization, drying, cooling, pressure and/or irradiation.
Applicant appears to suggest that Hocker is not analogous art to Weigl because it is not in the same field of endeavor (i.e. the dental field). However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Weigl establishes the use of an automated coating dispenser nozzle for applying a coating to the framework and merely lacks an automated cartridge changer. Hocker also discloses an automated coating dispenser nozzle for applying a coating to a surface, and further teaches an automated cartridge changer. Thus, at the very least, the two references are in the same field of automated coating apparatus and are solving similar problems. One of ordinary skill could easily turn to Hocker for improving the similar coating device of Weigl. The fact that Hocker does not also remove parts of the applied layers is irrelevant in the examiner’s opinion.
Applicant’s remaining arguments either rely on those addressed above, or pertain to the various informalities which have been address through Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726